Detailed Action
The following is a final office action on the merits made in response to amendments filed on March 7th 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response to Applicant’s Amendments/Remarks
The Examiner has reviewed the Applicant’s amendments and remarks. While issues regarding patentability remain, the rejections made under section 35 USC § 112(b) have been withdrawn as they are no longer considered to be applicable.
The Applicant argues that the groove has been differentiated from the prior art based on an amendment to the specification that discusses some the functional features the groove, specifically with respect to changes in structural integrity during the molding process. 
The claims, however, simply recite a generic groove and do not necessarily imply the specific groove reserved for the specification. The term is understood based on its plain meaning and not in a vacuum that implies characteristics that are exclusively cited in the specification.
For at least this reason, the claims remain unpatentable based on the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2007/0214992 (hereinafter referred to in this section as “SNC TECHNOLOGIES CORP”, “SNC” or simply as “the reference”).
Regarding claims 1-6 and 8-14, SNC teaches a metal injection molded ammunition cartridge molded as a unitary cartridge (see Fig. 2) comprising:
a unitary molded metal body portion (outer case member 2 is clearly shown to be a single, unitary body) extending from a nose end aperture (via open end of the body designed to receive a projectile) to a base to form a propellant chamber (via the hollow space within the casing shown in Fig. 2), wherein the base comprises a bottom surface (via flat surface adjacent to the primer pocket 3), a flash hole (44) positioned in the bottom surface; and
a primer recess (via primer pocket 3) adapted to fit a primer opposite the bottom surface and connected to the propellant chamber by the flash hole (see claim 3 of the reference).
The reference further teaches that the molded metal body portion is formed to create to a shoulder that connects to a neck and terminates at the nose end aperture (the shoulder portion is illustrated in Fig. 2).
The reference further teaches that the cartridge comprises a brass or a brass alloy (see para. [0029]). The reference also teaches that stainless steel, pre-coated carbon steel, aluminum, aluminum alloys, and equivalent suitable polymeric materials may be used. These material selections taught by SNC are considered to either anticipate or serve as structural equivalents to the cited materials of claims 3, 6, 8, 9, 10, 11, and 14 based on the standard set forth in MPEP 21831.
The reference further teaches that the ammunition cartridge is either 5.56 mm, 7.62 mm, 308, 338, 3030, 3006, 50 caliber, 45 caliber, 380 caliber, 38 caliber, 9 mm, 10 mm, 12.7 mm, 14.5 mm, 14.7 mm, 20 mm, 25 mm, 30 mm, 40 mm, 57 mm, 60 mm, 75 mm, 76 mm, 81 mm, 90 mm, 100 mm, 105 mm, 106 mm, 115 mm, 120 mm, 122 mm, 125 mm, 130 mm, 152 mm, 155 mm, 165 mm, 175 mm, 203 mm, 460 mm, 8 inch, or 4.2 inch2. 
The reference further teaches a groove positioned inside the primer recess around the flash hole (passageway 6 is considered to anticipate this limitation since it is positioned within the primer recess and surrounds the end of the flash hole 44). 

    PNG
    media_image1.png
    791
    1429
    media_image1.png
    Greyscale

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the mailing date of this final action. 
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 A prima facie case of equivalence can be made if an Examiner finds that a prior art element meets at least one of these three criteria: a) performs the function specified in the claim, b) is not excluded by any explicit definition provided in the specification for an equivalent, and c) is an equivalent of the means- (or step-) plus-function limitation. In the instant case, a) and b) are considered to apply since the materials taught by reference do not fail in performing any function cited by the claim and the Applicant’s specification does not exclude the teachings of SNC from being considered as equivalent materials. The reference actually anticipates several of the material selections claimed, therefore there appears to be no legitimate basis as to why the teachings of the reference cannot be considered to be a structural equivalent since there appears to be no specific new or unexpected functionality resultant from the materials cited in the claims. Based on the disclosure, the Examiner considers the differences between the materials taught by the reference and the specific materials cited by the claims, and not explicitly taught by the reference, to be insubstantial.
        
        2 Paragraph [0013] states that “Accordingly, it is an objective of this invention to provide an alternate design for a lightweight and low cost cartridge casing primarily for use in the higher-pressure small caliber individual and crew-served weapons. It may also have applications in larger caliber artillery weapons”).